DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendments to the claims filed 5/17/2022 claims 1-2, 5-6, 8-10, 35-36, 39-40, and 42 are pending. 
Examiner notes the remarks filed 5/17/2022, appear to have been lost in part during the transmittal of the application and can only be generally assessed (for reference see published documents: https://patentcenter.uspto.gov/applications/16618487/ifw/docs ). 
Examiner considers the amendments to the claims to be a bona fide attempt to expedite prosecution and responds with a non-final rejection to the claims to improve the clarity of the rejection and to further expedite the prosecution.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejection is made under 35 USC 103 based on references Cuddihy and Mostov. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-6, 8-10, 35-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over  Cuddihy (US 20130053653 A1) (previously cited) in view of Mostov (US 20160022204 A1). 
	Regarding claims 1 and 35, Cuddihy teaches a radar based system for monitoring a subject (Title) wherein the monitoring device is configured to communicate with a mobile electronic device or a remote server (Fig 2 shows the utilization of a communication network 202 to link the radar 108, processing unit 116 and memory 212 (in this case the processor and memory components form a remote server [0051]); para [0032] “the communication network 202 allows transmission of signal data received by the radar 108 to the processing unit 116 for further processing and evaluation”) and comprises: a radar system ([0022]-[0023] motion is detected by a radar system), and wherein the radar system is an ultra-wideband radar system (Ultra wideband generally refers to a high frequency >3 GHz, [0023] a 5.8 GHz band monitors movements, [0033]-[0037] the radar detects information on the motion of a user); one or more environmental sensors configured to measure environmental data ([0024] ambient temperature, humidity, light and sound levels of the environment may be monitored/measured by sensors); and a transmitter configured to transmit the motion data and environmental data to the mobile electronic device or the remote server ([0032] various wireless networks may be used to transmit data to the processor/remote server; the use of a transmitter to send data over a network like a cellular network is well understood by one of basic skill in the art).
	Cuddihy does not teach wherein the motion sensor is configured to detect individual motion of two users. 
	Mostov teaches wherein a radar sensor is configured to detect individual motion of two users ([0056]-[0060] “When there is more than one individual within a scanned area, the device identifies which signal belongs to which target.”, [0107] “Fig 12 illustrates typical signals that make it possible to identify limb movements. Limb movements are appearing as high frequency/high amplitude “noise” in the radar signal.”). 
	It would be obvious to one of ordinary skill in the art at the time if invention to have modified the system of Cuddihy with the motion sensing of two individuals by a radar as taught by Mostov because this modification comprises a use of known technique (using radar/radars as motion sensors for multiple individuals) to improve similar devices (monitoring systems that function while users sleep) in the same way (by using this technique the invention of Cuddihy may be used by two people sleeping in the same bed, opening up the use of this invention to people who share a bed with a partner).
	Regarding claims 2 and 36, Cuddihy in view of Mostov teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the motion sensor is configured to detect motion caused by respiration ([0022]-[0023] [0025]-[0028] radar/motion sensor detects heartbeat and respiration).
	Regarding claims 5 and 39, Cuddihy in view of Mostov teaches a system substantially as claimed in claim 3 and 37. Further, Cuddihy teaches wherein the radar system is positioned at least approximately 40 centimeters above the user's chest ([0021] Fig 1, the radar system may be ceiling mounted, this would exceed the distance of 40 cm if a user is laying in a standard bed as shown in Fig 1).
	Regarding claims 6 and 40, Cuddihy in view of Mostov teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the motion sensor is configured to detect motion caused by heartbeats ([0022]-[0023] [0025]-[0028] radar/motion sensor detects heartbeat and respiration).
	Regarding claims 8 and 42, Cuddihy in view of Mostov teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the environmental data comprise at least one of temperature, humidity, light and noise ([0024] ambient temperature, humidity, light and sound levels of the environment may be monitored/measured by sensors).
	Regarding claim 9, Cuddihy in view of Mostov teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches the system further comprising an audible alarm generator ([0030] alarm may sound if a warning is deemed necessary).
	Regarding claim 10, Cuddihy in view of Mostov teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches the system further comprising a visual alarm generator ([0030] Output device may display warning messages or flashing lights/visual alarms).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 September 2022